Citation Nr: 0308413	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as secondary to post-traumatic ankylosis of the 
distal interphalangeal joint, left third toe.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to March 
1975, and from January 1978 to August 1978.

This appeal originates from a January 1999 rating decision in 
which the RO denied the veteran's claim for service 
connection for a back disability claimed as secondary to his 
service-connected left toe disability.  The veteran submitted 
a notice of disagreement in June 1999 and a statement of the 
case was issued in November 1999.  The veteran perfected his 
appeal to the Board of Veterans' Appeals (Board) in January 
2000.  In August 2002, the Board sought additional 
development of this issue pursuant to the authority granted 
by 38 C.F.R. § 19.9(a)(2).  However, as explained in more 
detail below, no additional evidence was added to the record 
pursuant to this attempted development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent medical evidence establishing that 
the veteran has, or at any time pertinent to the instant 
claim on appeal, has had a low back disability that is due to 
or the result of his service-connected post traumatic 
ankylosis of the distal interphalangeal joint of the third 
left toe.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
secondary to service-connected post-traumatic ankylosis of 
the distal interphalangeal joint, left third toe, are not 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim (38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)), as well as the duty to notify the 
claimant what evidence will be obtained by whom (38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

As evidenced by the November 1999 statement of the case, the 
veteran has been furnished the pertinent laws and regulations 
governing the claim and the reasons for the denial.  Hence, 
the Board finds that he has been given notice of the 
information and evidence needed to substantiate the claim and 
has been afforded opportunities to submit such information 
and evidence.  The Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  Pursuant to a November 2002 letter, the 
informed the veteran of what medical evidence the veteran 
needed to provide in support of the claim.  The RO also 
indicated that it would obtain private records for which the 
veteran provided information and authorization, although the 
veteran could also submit any such evidence directly to 
expedite the claim.   Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran has been 
afforded examinations during the appeal period, the most 
recent of which he reported to in December 1998.  The Board 
also points out that the veteran failed, without good cause, 
to report for a VA examination scheduled in March 2003 by the 
Board.  See 38 C.F.R. § 19.9.  The purpose of the examination 
was to obtain evidence regarding the diagnosis(es) of any 
back disability(ies) and determine whether such diagnosis(es) 
is\are related to the veteran's service-connected post-
traumatic ankylosis of the distal phalangeal joint third left 
toe; such evidence could have potentially been favorable to 
the veteran.  Accordingly, as this is a service connection 
claim, it will be adjudicated based on the evidence of 
record.  See 38 C.F.R. § 3.655.  In addition to affording the 
veteran examinations, attempts were made to obtain all 
relevant evidence that was identified.  In November 2002, the 
Board sent the veteran a letter requesting information 
regarding any medical treatment he received for his back from 
"January 1999 to the present".  The veteran did not respond 
to this request.  

Under these circumstances, the Board finds that adjudication 
of the claim at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

The veteran has been consistent in his assertions that he 
developed a back disability as a result of his service-
connected post-traumatic ankylosis of the distal 
interphalangeal joint, left third toe.  As such, the laws and 
regulations governing claims for secondary service connection 
govern the adjudication of this claim.  

Service connection may be granted for "[d]isability which is 
proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2002); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  In addition to 
authorizing service connection for disability caused by an 
already service-connected disability, that regulation has 
been interpreted to permit service connection for the degree 
of disability result from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The medical evidence pertinent to this claim consists 
primarily of a June 1996 private office visit note, and the 
reports of VA examinations conducted in July 1998 and 
December 1998

According to a private annual office visit report dated in 
June 1996, the veteran had a lot of back pain and had 
fractured his L3 vertebra in the past.  His back problem 
reportedly waxed and waned.  It is noted that the veteran was 
having some difficulties with his back of late, but it was no 
different than it had been in the past and was not a new 
problem.  The veteran was not given a diagnosis with respect 
to his back at this office visit.  

In the July 1998 VA examination report, the examiner provided 
the following opinion:

With regard to causal foundation from the 
left foot to the right knee, it is well 
documented that a gait disturbance can 
cause referred pain to the back and very 
possibly to the opposite leg.  The back 
pain is much more ---------- than 
transference to the right leg.  

In providing diagnoses, the July 1998 examiner did not 
diagnose the veteran as having a back disability.

During a later examination, in December 1998, the veteran was 
observed walking with a mild antalgic gait associated with 
his left foot condition, which the examiner related to the 
veteran's left third toe injury.  In reviewing the veteran's 
x-rays, the examiner indicated that lumbar spine studies 
showed mild disc bulge T12-L1, with a lumbar vertebra at L3, 
small disc herniation at L4-5.  No spinal stenosis was noted 
and there was no foraminal narrowing.  The examiner indicated 
that the x-ray findings were consistent with a congenital 
limbic deformity at the L3 vertebra, noted by a previous x-
ray to most likely be congenital.  He said there was no 
compression at the L3 level noted.  The December 1998 
examiner opined that the veteran's mechanical lower back 
syndrome was the result of preference of an antalgic gait 
limp and postural splinting.  He concluded, however, that 
there was no direct association between the veteran's 
service-connected left toe injury and his present back pain 
syndrome.

Considering the evidence of record in light of the above 
criteria, the Board finds that the claim must be denied in 
the absence of evidence of a medical nexus between a current 
back disability, for compensation purposes, and his service-
connected toe disability. 

Despite the veteran's complaints of back pain during the June 
1996 office visit and the July 1998 VA examination, he was 
not then diagnosed as having a back disability.  Moreover, 
his diagnosis of low back "pain syndrome" by the December 
1998 VA examiner does not constitute a valid diagnosis of 
disability for compensation purposes.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), aff'd sub nom.  Sanchez-Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  

While the December 1998 examiner noted an x-ray finding of a 
congenital limbic deformity at the L3 vertebra, he said that 
this finding was most likely congenital.  Such a finding does 
not constitute a disability for service connection purposes 
since congenital or developmental defects are not considered 
diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).  

The December 1998 examiner also noted that lumbar spine 
studies revealed a small disc herniation by x-ray at L4-5.  
While such a finding could constitute a disability upon which 
service connection could be predicated, that examiner did not 
relate this finding to the veteran's service-connected left 
toe disability, and the veteran has not otherwise presented 
or alluded to the existence of any medical evidence that, in 
fact, establishes a medical nexus between any such current 
low back disability and his service-connected toe disability.  
In December 1999, along with his substantive appeal, the 
veteran provided excerpts from various medical sources in 
support of his argument that limping puts stress on the back 
and causes back pain; however, these excerpts are general in 
nature and do not in any way establish that this veteran has 
a current back disability underlying his current complaints 
of pain, or that such disability is due to or the result of a 
service-connected disability. As noted above, the veteran did 
not respond to the Board's November 2002 letter requesting 
that he provide information as to any existing medical 
records that had not already been obtained.  

The Board also emphasizes, as previously noted, that the 
recent attempt to have the veteran undergo another medical 
examination was for the express purpose of obtaining 
clarifying medical information on the questions of whether he 
does, in fact, suffer from a current low back disability, 
and, if so, whether there is a medical relationship between 
that disability and the service-connected toe disability.  
However, as the veteran did not report for the scheduled VA 
examination, the Board has only the medical evidence of 
record to consider.  As indicated above, that evidence is not 
supportive of the veteran's claim.  

The Board has considered the veteran's assertions in 
connection with claim on appeal, and does not doubt the 
sincerity of his belief that he currently has a back 
disability that is the result of his service-connected left 
toe disability.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter.  A layman 
such as the veteran can certainly testify about his current 
symptoms; however, he is not competent to diagnose himself as 
having a back disability, or to provide an opinion linking 
that disability to his service-connected disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Under these circumstances, the Board must conclude that the 
criteria for secondary service connection for a low back 
disability have not been met, and that the claim on appeal 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the medical evidence neither supports 
a finding of, nor is in relative equipoise on the question of 
whether, the veteran currently has a low back disability that 
is proximately due to or the result of his service-connected 
toe disability, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back disability claimed as 
secondary to service-connected post-traumatic ankylosis of 
the distal interphalangeal joint, left third toe, is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

